DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is to correct Non-Final Rejection issued on 09/01/2021 to exclude consideration of applicant’s proposed examiner amendment included in the office action issued. Therefore, the claims 1-15 are pending. 
Examiner discussed proposed examiner amendment included in the last office action with the applicant on October 8, 2021 and an interview summary of which is attached herewith. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of non-statutory double patenting over claims 2, 3, and 5 of parent application 16/072,975 (U. S. Patent No. 10,628,886), since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

“the management device determines propriety of buying intervention conditions including a condition in which a target price is a prescribed buying intervention setting price or less, and when the buying intervention conditions are met, the buying intervention processing includes steps of subtracting the target price for which the buying intervention has been established from the asset balance stored in the asset information storage area.”

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 6 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claims 1, 6 and 11 recites “a price of a cryptocurrency”, “a target price” and “subtract a price”, it is not clear “the target price” and “subtract a price” related to the cryptocurrency making the claims indefinite. Appropriate correction is required.




CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
3.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a calculation unit and the storage unit configured to …….” in claim 11. The specification supports the calculation unit as CPU and the storage unit as memory/hard disk which is a hardware (see paragraph [0018]).
The limitations of claim 6 used the word “means for” invoking 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). Examiner reviewed the specification, including drawings to identify the structure or material that performs the function recited in the section 112(f) means-
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 1-15 are directed to performing a buying intervention processing by subtracting a price for which the buying intervention has been established from the asset balance stored in the asset information storage area when the buying intervention conditions are met. The claims 1-15 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a management device comprising information storage area. The claim fails to recite hardware/CPU that execute recited steps. The claimed device is therefore directed to a non-statutory category of invention (Step 1: No).   
Claim 6 is directed to cryptocurrency system comprising means for storing (storage area/disk storage/memory), means for adding a price and means for determining propriety of buying intervention (CPU) (see specification paragraph [0016]), which is a machine with combination of device, is therefore, directed to a statutory category of invention (Step 1: Yes).
Claim 11 is directed to a management device comprising a calculation unit (CPU) and storage unit (hard disk storage) (see specification paragraph [0016]). The claimed device is therefore directed to a non-statutory category, i.e., a machine (a combination of device) (Step 1: Yes).   
Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 6 and 11 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps “storing an asset balance in an asset information storage area; adding a price of a cryptocurrency to the asset balance in the asset information storage area; and determining propriety of buying intervention conditions including a condition in which a target price is a prescribed buying intervention setting price or less.”
The limitations of “storing an asset balance; adding a price of a cryptocurrency to the asset balance ….”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, similar to Mortgage Grader, Inc., v. First Choice Loan Servs., Inc., a computer implemented method for shopping loan product comprising database storing loan package data and further including interface and grading module,  but for the recitation of generic computer components. That is, other than reciting “management device/calculation unit,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “management device/calculation unit” ” language, “storing an asset balance; adding a price of a cryptocurrency to the asset balance;” in the context of this claim encompasses the user manually storing asset balance, adding cryptocurrency.” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor/management device performing “performing a buying intervention processing and subtracting a price for which the buying intervention has been established from the asset balance stored in the asset information storage area, when the buying intervention conditions are met.” The order combination elements of the claim is integrated into a practical application by providing a technical solution to problem of sharp drop in prices of cryptocurrencies  due to existing cryptocurrencies as represented by bitcoins that do not have functions of maintaining their value (see paragraph [0068]). The combination order of elements of the claim provide function of value to cryptocurrencies when it is issued in trade prices and determines proprietary of buying intervention conditions including a condition in which a target price is prescribed buying intervention setting price or less and automatically performing  the buying intervention processing when prescribed conditions are met thereby promptly and accurately prevent sharp drop in prices of cryptocurrencies and raising prices for each issues of the cryptocurrencies (Fig. 8, paragraph [-0069-0070]).The claims 6 and 11 are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility (YES). Claim 1 would be eligible if hardware/CPU that execute the recited steps included in the claim.

 Step 2B: Claim provides an Inventive concept? – Not Applicable.
Remarks 
The cited prior arts of record of Munehiro, Morikuni, Hemar, Dvorak and Masters neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set. The Japanese Patent Publication prior art of Munehiro (JP 2017-54339 A) disclosed activating virtual currency by appropriately adjusting the number of virtual currencies supplied to the market (see abstract). The prior art of Morikuni et al. (JP 2016-162361A) disclosed asset increase and decrease in information storage unit due asset purchase (see abstract). Hemar et al. disclosed mapping user’s credentials and amount of cryptocurrency stored in universal digital wallet and providing target amount of target currency to destination entity according to the cryptocurrency based on request received and updating the user data sets correspondingly indicating new amount of cryptocurrency (see abstract). Dvorak et al. disclosed transferring requested amount of cryptocurrency from user address to a destination address (see abstract). Masters teaches creating crypto wallets for receiving payments of cryptocurrency from market participants for purchase of asset backed tokens and recording quantities of tokens purchased by each market participants (see abstract). Applicant requested to obviate pending rejections as presented above for further consideration of application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Brock et al. (U.S. Patent No. 10,108,938) teach cryptocurrency payment network.
Gantori et al. (UBS, October 2017) disclosed details of cryptocurrencies.
McSheehan et al. (U.S. Pub No. 2019/0114707) teach removing blockchain based cryptocurrency token based on usage and demand for the cryptocurrency.
Pierce et al. (U.S. Pub No. 2019/0080411) disclosed derivative contracts that settled based on virtual currency.

Wilson, JR. et al. (U.S Pub No. 2016/0292680) disclosed digital asset intermediary electronic settlement platform.
Winklevoss et al. (U.S. Patent No. 10,915,891) teach autonomous devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        10/25/2021